Appeal by the People from an order of the County Court of Kings County insofar as it dismisses count 1 of indictment 1892/1947, count 1 of indictment 1951/1947, and count 1 of indictment 1955/1947 on the ground that the evidence before the Grand Jury was insufficient, if unexplained or uncontradicted, to warrant a conviction by a trial jury. Order, insofar as appealed from, reversed on the law and the motion to dismiss said counts is denied. See People v. Rabinowitz (post, p. 793), decided herewith. Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur. [196 Misc. 304.]